Name: Commission Regulation (EEC) No 3639/86 of 28 November 1986 on annual updating of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: economic analysis;  trade policy
 Date Published: nan

 No L 336/46 Official Journal of the European Communities 29. 11 . 86 COMMISSION REGULATION (EEC) No 3639/86 of 28 November 1986 on annual updating of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 36 and 41 (b) thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 26 and Annex I, part XIII, point 3 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid on 1 January of each year ; Whereas the version valid on 1 January 1986 was annexed to Commission Regulation (EEC) No 3431 /85 (3); Whereas it is now necessary to publish the version valid on 1 January 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The version valid on 1 January 1987 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Commission Alois PFEIFFER Member of the Commission (') OJ No L 183, 14. 7. 1975, p. 3 . (2) OJ No L 329, 22. 12. 1977, p. 3. 0 OJ No L 326, 6 . 12. 1985, p. 17 . 29 . 11 . 86 Official Journal of the European Communities No L 336/47 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1987) Including Monaco EUROPE Community 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Federal Republic of Germany (') 005 Italy 006 United Kingdom Including West Berlin and the Austrian territories of Jungholz and Mittelberg ; excluding the territory of BÃ ¼singen Including San Marino Great Britain, Northern Ireland, British Channel Islands and Isle of Man 007 Ireland 008 Denmark 009 Greece 010 Portugal 011 Spain Including Azores and Madeira Including Balearic Islands Spanish territories not included in the customs or statistical territory 021 Canary Islands 022 Ceuta and Melilla Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands Other European countries 024 Iceland 025 Faroe Islands 028 Norway Including Svalbard Archipelago and Jan Mayen Island 030 Sweden 032 Finland 036 Switzerland Including Aland Islands Including Liechtenstein, the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia Excluding the territories of Jungholz and Mittelberg Including Gozo and Comino 038 Austria 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta 048 Yugoslavia 052 Turkey 056 Soviet Union 058 German Democratic Republic (') 060 Poland 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania Including East Berlin (') Trade with the German Democratic Republic and East Berlin is not included in the foreign trade statistics of the Federal Republic of Germany. No L 336/48 Official Journal of the European Communities 29 . 11 . 86 AFRICA North Africa 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan West Africa 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic of Cape Verde Formerly Upper Volta 248 Senegal 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria Central, East and South Africa 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 SÃ £o Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 St Helena and dependencies Dependencies of St Helena : Ascension and Tristan da Cunha Islands Including Cabinda330 Angola 334 Ethiopia 338 Djibouti 342 Somalia 346 Kenya 29 . 11 . 86 Official Journal of the European Communities No L 336/49 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba Mahe, Silhouette, Praslin (including La Digue), FrÃ ©gate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy Islands ; Amirante, Alphonse, Providence and Aldabra Islands Chagos Archipelago357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 372 Reunion Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) 373 Mauntius 375 Comoros Great Comoro, Anjouan and Moheli 377 Mayotte Grande Terre and Pamanzi 378 Zambia 382 Zimbabwe 386 Malawi 390 Republic of South Africa and Namibia 391 Botswana 393 Swaziland 395 Lesotho AMERICA North America 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon Central and South America 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla 448 Cuba 449 St. Christopher and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States Including Puerto Rico Including Swan Islands Including Corn Islands Including the former Canal Zone No L 336/50 Official Journal of the European Communities 29 . 11 . 86 Including Marie-Galante, Ã ®les des Saintes, Petite-Terre Islands, la DÃ ©sirade, St BarthÃ ©lÃ ©my and northern part of St Martin Including Northern Grenadines Including the Southern Grenadines 458 Guadeloupe 459 Antigua and Barbuda 460 Dominica 461 British Virgin Islands and Montserrat 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 496 French Guyana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands and dependencies CuraÃ §ao, Bonaire, St Eustatius, Saba and southern part of St Martin Including Galapagos Islands Dependencies of the Falkland Islands : South Georgia and South Sandwich Islands ASIA Near and Middle East 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 652 North Yemen 656 South Yemen Abu Dhabi, Dubai , Sharjah, Ajman, Umm al Qaiwain , Ras al Khaimah and Fujairah Yemen Arab Republic Peoples Democratic Republic of Yemen 29 . 11 . 86 Official Journal of the European Communities No L 336/51 Including Sikkim Other Asian countries 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Burma 680 Thailand 684 Laos 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao Peninsular Malaya, Sarawak and Sabah AUSTRALIA, OCEANIA AND OTHER TERRITORIES 800 Australia 801 Papua New Guinea Including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Islands Not including Ross Dependency (Antarctica) 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 808 American Oceania 809 New Caledonia and dependencies 811 Wallis and Futuna Islands American Samoa, Midway, Wake and Johnston, Howland and Baker, Guam, Carolines, Mariana and Marshall Islands Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island Including Alofi Islands No L 336/52 Official Journal of the European Communities 29 . 11 . 86 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga 819 Western Samoa 822 French Polynesia 890 Polar regions Tokelau and Niue Islands ; Cook Islands Marquesas Islands, Society Islands, Gambier Islands, Tubuai Islands and Tuamotu Archipelago ; also Clipperton Island Arctic regions not elsewhere specified or classified ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island MISCELLANEOUS 950 Stores and provisions Optional 958 Countries and territories not determined Optional 977 Countries and territories not disclosed for commercial or military reasons Optional